Citation Nr: 0839792	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-17 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the veteran's request to reopen 
his claim of service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  The RO's August 2003 decision denying the reopen the 
veteran's claim of service connection for diabetes mellitus 
was not appealed, and is therefore final.  

2.  Evidence received since the August 2003 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for diabetes 
mellitus and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying to reopen the 
veteran's claim of service connection for the veteran's 
diabetes mellitus is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
diabetes mellitus remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
August 2006 partially satisfied the Kent criteria.  The 
letter included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  However, it did not provide information 
concerning why the claim was previously denied.  

However, subsequent communications informed the veteran of 
why his claim was previously denied.  Specifically, an April 
16, 2007, statement of the case (SOC) informed him that his 
claim was previously denied since there was no evidence 
showing that the veteran's diabetes began in military service 
or within the applicable presumptive period.  The veteran's 
claim was subsequently readjudicated in an April 27, 2007, 
SOC, which again informed the veteran as to why his claim was 
previously denied.  

Also, the veteran has demonstrated actual knowledge as to why 
his claim was previously denied.  In his June 2007 appeal to 
the Board (Form 9), he argued that his diabetes is indeed a 
direct result of his military service.  Also, the veteran's 
representative conceded in the February 2008 Appellant's 
Brief that there is a lack of evidence of in-service 
diagnosis or manifestation of diabetes.  As such, the veteran 
has demonstrated actual knowledge as to why his claim was 
previously denied.   

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran that complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, the veteran 
informed VA in a November 2006 letter that he had no 
additional evidence, and that all of the evidence relevant to 
his claim could be obtained from the VAMC.  VA has obtained 
all of these records.  

The Board recognizes that the veteran was not afforded VA 
examination in this case.  However, VA is not required to 
provide an examination in this case.  According to 38 C.F.R. 
§ 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  The Court has 
interpreted this to mean that VA is not required to provide 
examination or opinions to a claimant who attempts to reopen 
a finally adjudicated claim until new and material evidence 
has been submitted.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003).  Therefore, since the Board has concluded that the 
veteran failed to submit new and material evidence in this 
case, no further discussion is required relating to VA's duty 
to provide an examination.  

As such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  



Facts and Analysis

The veteran was originally denied service connection for 
diabetes mellitus in a June 1981 rating decision.  In 
November 2000, the veteran filed a request to reopen his 
claim of entitlement to service connection for diabetes 
mellitus.  This request was denied by the RO in an August 
2003 rating decision.  The veteran did not appeal this 
decision and it is therefore final. 

According to the RO, the veteran again submitted a request to 
reopen his previously denied claim of service connection for 
diabetes mellitus in March 2006 (however, the veteran's 
request to reopen his claim is not a part of the record).  In 
response to this request, the RO again denied the veteran's 
claim in an October 2006 rating decision, noting that while 
the evidence indicated that the veteran currently had 
diabetes, it did not support the veteran's contention that it 
began in service, was caused by some event or experience in 
service, or occurred within any applicable presumptive 
period.  Therefore, for the evidence to be material in this 
case, it must address this unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the August 2003 rating decision addresses this 
evidentiary deficiency.  VA treatment records from August 
2001 to January 2007 reference the veteran's current 
diagnosis of diabetes mellitus, including a record from July 
2003 noting that the veteran has had diabetes mellitus for 
over 30 years.  Also, a January 2007 VA examination report 
notes that the veteran reported having diabetes mellitus for 
50 years.  However, the fact that the veteran has diabetes, 
and the fact that the veteran contends it began many years 
ago, is not new.  Prior to the original June 1981 decision, 
the veteran submitted evidence indicating that he was 
diagnosed with diabetes mellitus in 1981.  Also, the veteran 
submitted a letter from a Dr. D., indicating that he had been 
treating the veteran for his diabetes since 1955.  Therefore, 
this evidence was already well established at the time of the 
March 1998 RO decision.  

Further, the RO did not deny the veteran's claim in June 1981 
or August 2003 for lack of evidence establishing that the 
veteran suffered from diabetes mellitus.  In fact, the RO 
noted in June 1981 that the evidence of record demonstrated 
that the veteran suffered from diabetes.  Rather, the 
veteran's claim was denied for lack of evidence showing 
treatment for diabetes while in service, or within the one 
year presumptive period following his separation from 
service.  Presently, no such evidence has been received by 
VA.  

In fact, the veteran has not submitted any evidence 
indicating that he received treatment for diabetes between 
his discharge in May 1955 and his diagnosis of diabetes in 
January 1981.  The Board recognizes that the veteran's 
service medical records were apparently destroyed during the 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri (NPRC), but the fact remains that there is a 
lack of medical evidence for nearly 26 years after his 
separation from service.  According to the June 1981 rating 
decision, the RO asked Dr. D to submit medical records 
showing his treatment of the veteran's diabetes since 1955, 
but no such records have been received.  

The only other evidence submitted by the veteran suggesting a 
connection between his diabetes and his military service is 
his own testimony.  The veteran indicated in his June 2007 
appeal to the Board and his February 2008 Brief that his 
diabetes is a direct result of his military service.  
However, the veteran is not competent to offer such a medical 
opinion in this case.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The veteran has not submitted any medical 
evidence relating his current back pain to his military 
service.  

Additionally, these assertions were already posited by the 
veteran in his original July 1980 claim of service connection 
for diabetes mellitus.  As such, the testimony of the veteran 
linking his diabetes to his military service is not new.  The 
Board may not reopen the veteran's claim based on this 
testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's diabetes was incurred in service or is related to 
his military service.  As such, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

Due to the destruction of the veteran's service records, the 
Board has carefully considered the benefit of the doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  The veteran's request to reopen his 
claim of service connection for diabetes mellitus must be 
denied.


ORDER

New and material evidence has not been received, and the 
veteran's claim of service connection for diabetes mellitus 
is not reopened.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


